SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 22, 2012 HALO COMPANIES, INC. (Exact name of Company as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-15862 13-3018466 (Commission File Number) (IRS Employer IdentificationNo.) One Allen Center, Suite 500, 700 Central Expressway South, Allen, Texas 75013 (Address of principal executive offices)(Zip Code) Company’s telephone number, including area code:(214) 644-0065 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions: [_]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_]Pre-commencement communication pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_]Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) 1 Item 2.02. Results of Operations and Financial Condition. On May 22, 2012 Halo Companies, Inc. (“Halo”) issued a press release announcing financial results for its quarter ended March 31, 2012.A copy of the press release is attached hereto as Exhibit 99.1. The information in this Item 2.02, including the information in Exhibit 99.1 attached hereto pertaining to this Item 2.02 is furnished solely pursuant to Item 2.02 of this Form 8-K.Consequently, pursuant to this Item 2.02, it is not deemed “filed” for the purposes of Section 18 of the Securities Act of 1934, or otherwise subject to the liabilities of that Section.It may only be incorporated by reference in another filing under the Securities Exchange Act of 1933 if such subsequent filing specifically references this Item 2.02 of this Form 8-K. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No.Description Exhibit 99.1Press release of Halo Companies, Inc. date May 22, 2012 2 SIGNATURES Pursuant to the requirements of Securities Exchange Act of 1934, the registrant had duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:May 22, 2012 HALO COMPANIES, INC. By: /s/Brandon C. Thompson Brandon C. Thompson Chairman of the Board, Chief Executive Officer and Director 3
